

Exhibit 10.1


RESTRICTED STOCK UNIT AWARD AGREEMENT




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of the
29th day of June, 2018 (the “Grant Date”), between ADAMS RESOURCES & ENERGY,
INC., a Delaware corporation (“Company”), and all of its Affiliates
(collectively, the “Company”), and _______________ (the “Director”). A copy of
the Adams Resources & Energy, Inc. 2018 Long-Term Incentive Plan (the “Plan”) is
annexed to this Agreement and shall be deemed a part hereof as if fully set
forth herein. Unless the context otherwise requires, all terms that are not
defined in this Agreement but which are defined in the Plan shall have the same
meaning given to them in the Plan when used herein.


1. Award. Pursuant to the Plan, as of the Grant Date, __________________
Restricted Stock Units (the “Restricted Stock Units”) shall be granted to
Director as a matter of separate inducement and not in lieu of any other
compensation for Director’s services, subject to the acceptance by the Director
of the terms and conditions of this Agreement. The Director acknowledges receipt
of a copy of the Plan, and agrees that this award of Restricted Stock Units
shall be subject to all of the terms and provisions of the Plan, including
future amendments thereto, if any, pursuant to the terms thereof, and to all of
the terms and conditions of this Agreement.


2. Restricted Stock Units. The Director hereby accepts the Restricted Stock
Units when issued and agrees with respect thereto as follows:


(a) Payment and Determination of Value. Except as otherwise provided in Section
10 below, Company shall provide to the Director one share of the Company’s
common stock, $0.10 par value per share for each Restricted Stock Unit on its
vesting date. If any dividends are paid with respect to a share of the Company’s
common stock during the vesting period, an equivalent amount shall accrue and be
held by the Company without interest until the Restricted Stock Units become
vested, at which time such amount shall be paid to the Employee, or are
forfeited, at which time such amount shall be forfeited.


(b) Vesting. The Director’s Restricted Stock Units shall become vested on the
first anniversary of the Vesting Commencement Date without further action by the
Committee. For purposes of this Agreement, the “Vesting Commencement Date” shall
be May 8, 2018.


(c) Termination of Service. Any portion of the Restricted Stock Units that does
not become vested in accordance with the provisions of Section 2(b) shall be
forfeited to the Company for no consideration as of the date of the termination
of the Director’s service with the Company, except that:


(i) if the Director is determined to be Disabled or in the event of the death of
the Director, all of the Director’s then outstanding Restricted Stock Units
shall become vested as of the date of such determination of Disability or death,
as applicable. In such case, the Director (or the Director’s legal
representative, or the person, if any, who acquired the Restricted Stock Units
by bequest or inheritance or by reason of the death of the Director), shall be
entitled to receive any payment with respect to the Restricted Stock Units in
accordance with this Agreement; and


(ii) if the Director’s service on the Board ceases due to such individual not
being reelected to the Board, then all of the Director’s then outstanding
Restricted Stock Units shall become vested as of the date the Director’s period
of service on the Board ends.


3. Transfer Restrictions. The Restricted Stock Units may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
otherwise disposed of by the Director.


4. Shareholder Rights. The Director shall not have any of the rights of a
shareholder of the Company with respect to the Restricted Stock Units.



1

--------------------------------------------------------------------------------



5. Corporate Acts. The existence of the Restricted Stock Units shall not affect
in any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.


6. Withholding of Tax. To the extent that the receipt of the Restricted Stock
Units results in compensation income to the Director for federal or state income
tax purposes, the Director may elect to either (i) deliver to the Company at the
time of such receipt, as the case may be, such amount of money as the Company
may require to meet its withholding obligation under applicable tax laws or
regulations, or (ii) have the Company withhold a portion of the shares of the
Company’s common stock distributable to the Director under this Agreement that
does not exceed the amount of taxes to be withheld by reason of such resulting
compensation income. If the Director does not make a timely election regarding
the manner this tax withholding obligation will be satisfied, then the Company
shall withhold a portion of the shares of the Company’s common stock
distributable to the Director under this Agreement that does not exceed the
amount of taxes to be withheld by reason of such resulting compensation income.


7. Service Relationship. Nothing in the adoption of the Plan or the award of the
Restricted Stock Units thereunder pursuant to this Agreement shall confer upon
the Director the right to continued service on the Company’s Board of Directors
or affect in any way the right of the Company Board of Directors or shareholders
to terminate such service at any time. Any question as to whether and when there
has been a termination of the Director’s service on the Board shall be
determined by the Committee, and its determination shall be final.


8. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Director, such notices or
communications shall be effectively delivered when hand delivered to the
Director at his or her principal place of residence or when sent by registered
or certified mail to the Director at the last address the Director has filed
with the Company. In the case of the Company, such notices or communications
shall be effectively delivered when sent by registered or certified mail to the
Company at its principal executive offices.


9. Entire Agreement; Amendment. This Agreement replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between the Director and the Company and constitutes the entire agreement
between the Director and the Company with respect to the subject matter of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any Director, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document. In addition, if it is subsequently determined by the Committee,
in its sole discretion, that the terms and conditions of this Agreement and/or
the Plan are not compliant with Code Section 409A, or any Treasury regulations
or Internal Revenue Service guidance promulgated thereunder, this Agreement
and/or the Plan may be amended by the Company accordingly.


10. Code Section 409A. If and to the extent any portion of any payment provided
to the Director under this Agreement in connection with the Director’s
separation from service (as defined in Section 409A of Internal Revenue Code of
1986, as amended (“Code Section 409A”) is determined to constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A and the Director
is a “specified Director” as defined in Code Section 409A(a)(2)(B)(i), as
determined by the Company in accordance with the procedures separately adopted
by the Company for this purpose, by which determination the Director, as a
condition to accepting benefits under this Agreement and the Plan, agrees that
he or she is bound, such portion of the shares of Company’s common stock to be
delivered on a vesting date shall not be delivered before the earlier of (i) the
day that is six months plus one day after the date of separation from service
(as determined under Code Section 409A) or (ii) the tenth (10th) day after the
date of the Director’s death (as applicable, the “New Payment Date”). The shares
that otherwise would have been delivered to the Director during the period
between the date of separation from service and the New Payment Date shall be
delivered to the Director on such New Payment Date, and any remaining shares
will be delivered on their original schedule. Neither the Company nor the
Director shall have the right to accelerate or defer the delivery of any such
shares except to the extent specifically permitted or required by Code
2

--------------------------------------------------------------------------------



Section 409A. If the Director becomes Disabled and such disability does not
satisfy the requirements of Code Section 409A, then the Director’s shares shall
be delivered on the original scheduled vesting date. This Agreement is intended
to comply with the provisions of Code Section 409A and this Agreement and the
Plan shall, to the extent practicable, be construed in accordance therewith.
Terms defined in this Agreement and the Plan shall have the meanings given such
terms under Code Section 409A if and to the extent required to comply with Code
Section 409A. In any event, the Company makes no representations or warranty and
shall have no liability to the Director or any other person if any provisions of
or payments under this Agreement are determined to constitute deferred
compensation subject to Code Section 409A but not to satisfy the conditions of
that section.


11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Director.


12. Miscellaneous. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of the Plan, including any amendments or
supplements thereto, the terms of this Agreement shall be controlling.


[Remainder of page intentionally left blank]
 



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has agreed to and
accepted the terms of this Agreement, all as of the date first above written.







COMPANY ADAMS RESOURCES & ENERGY, INC. By: Name: Title: DIRECTOR By: 



         








4